Title: To Thomas Jefferson from William Jarvis, 1 August 1805
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Sir
                     
                     Lisbon 1st. August 1805
                  
                  I had the Satisfaction to address you the 20th. Ultimo by the Ship Susan, Captn Loring for Norfolk, since which I have refrained shipping the Wine as a Gentleman informed me he had a number of pipes of pure Arruda, of the last Vintage, coming out of the Country, some of which I might have; and which I supposed would be much more agreeable than the mixed Wines. In a few days the parcel will be down when sir I shall ship one or two pipes for you. In the intermediate time I have taken the liberty to ship by the Brig Maria; Captn Carew for Alexandria, a quarter Cask of old Bucellos Wine & a quarter Cask best Termo. The first cost Rs. 249000, which at 840 less ⅌ dollar is $28.60c. the termo 229000 ie $26.20c ⅌ qr Cask. In case Sir you should not be desirous of taking them, I have requested Messrs. R. F. Hooe & Co. to sell them for my account, of course you will please to make the reception of them, or not, perfectly agreeable to yourself. If it is your pleasure to take them, the cost can be paid to Messrs. R F Hooe & Co. By the same Vessel I have also sent four boxes preserves & a basket of Almonds, to the address of Genl. Dearborn, of which trifles I must beg Your acceptance— 
                  With the greatest Veneration I am sir yr Most obedient and Most Hble servt.
                  
                     William Jarvis
                     
                  
               